DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “display control section”, “playback section”, “display control means”, “playback means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section”, “means” coupled with functional language “for performing...”, “for playing...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. For instance, paragraph 9 of the Pub. No.: US 2021/0105538 recites “...an information processing apparatus including a display control section that performs control for displaying a list of text information provided to a motion picture in a state where a location at which the text information is not provided is also selectable, and a playback section that plays back the motion picture from a playback time point corresponding to a location selected on the displayed list in a case of playing back the motion picture to which the text information is provided.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2005/0147377 A1)(hereinafter Kobayashi).
Re claim 1, Kobayashi discloses an information processing apparatus comprising: a display control section that performs control for displaying a list of text information provided to a motion picture in a state where a location at which the text information is not provided is also selectable (see fig. 2 ¶s 65-67, 87 for a display control section that performs control for displaying a list of text information provided to a motion picture in a state where a location at which the text information is not provided is also selectable (i.e. when the PWR key of the PDH 100 is pressed by the user, the system controller 61 detects that the PWR key is pressed and initializes the component devices, according to the firmware stored in the ROM 73 (step 1301), when the PDH 100 receives the external interrupt, it begins a menu presentation process of creating and displaying menus on the display screen (step 1304) as described in figs. 6, 13 paragraph 99, furthermore, an action menu 301 like the one that is shown in FIG. 7 is displayed, on this action menu 301 screen, information relevant to a moving picture stream 302 comprising, but not limited to, the title of the moving picture stream that was played back last, date/time of creation, and picture recording time, and the items of selectable actions 303 to 307 are displayed as described in fig. 7 paragraph 100). Also, see fig. 8 paragraphs 101-102); and a playback section that plays back the motion picture from a playback time point corresponding to a location selected on the displayed list in a case of playing back the motion picture to which the text information is provided (see fig. 2 ¶s 65-67 for a playback section that plays back the motion picture from a playback time point corresponding to a location selected on the displayed list in a case of playing back the motion picture to which the text information is provided (i.e. an action menu 301 like the one that is shown in FIG. 7 is displayed, on this action menu 301 screen, information relevant to a moving picture stream 302 comprising, but not limited to, the title of the moving picture stream that was played back last, date/time of creation, and picture recording time, and the items of selectable actions 303 to 307 are displayed, the focus 308 is positioned on one of these items 303 to 307 and the user can move the focus 308 position up and down freely by operating the menu/select key 32 of the multi-selector 3, the initial position of the focus 308 is always on the item "Continue Playback from the Stop Point," so that the user can immediately start to view the playback of the moving picture stream from the last stop point without moving the focus 308 as described in fig. 7 paragraph 100, furthermore, when the user selects the item "Play Back from the Beginning" 305 in the action menu 301, the moving picture stream of the title that was played back last is played back from the beginning as described in fig. 7 paragraph 103). Also, see figs. 6, 8, 13 paragraphs 99, 101-102)
Re claim 2, Kobayashi as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the display control section displays the list of text information provided to the motion picture in the state where the location at which the text information is not provided is also selectable by inserting selection target information corresponding to a section of the motion picture in which the text information is not provided into the displayed list of text information (see fig. 2 ¶s 65-67, 87 for the display control section displays the list of text information provided to the motion picture in the state where the location at which the text information is not provided is also selectable by inserting selection target information corresponding to a section of the motion picture in which the text information is not provided into the displayed list of text information (i.e. in the recording list box 1702, program titles, channels, date/time of broadcast, status "recorded/not recorded," date/time when the moving picture stream of the program was created if the status is "recorded" are presented in order of time when the data was recorded/booked from top down, for example as described in fig. 17 paragraph 132, furthermore, the user drags a desired moving picture stream from the recording list box 1702 and drops it into a transfer list box 1802 in the window 1801 of the transfer application, using the mouse, thereby, information relevant to the moving picture stream such as the title of the moving picture stream, channel, date/time of recording, and size is presented in the transfer list box 1802 as described in fig. 18 paragraph 135). Also, see figs. 6, 8, 13 paragraphs 99-102)
Re claim 3, Kobayashi as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the display control section displays the selection target information in number corresponding to a playback time of the section of the motion picture in which the text information is not provided by inserting the selection target information into the displayed list of text information (see fig. 2 ¶s 65-67, 87 for the display control section displays the selection target information in number corresponding to a playback time of the section of the motion picture in which the text information is not provided by inserting the selection target information into the displayed list of text information (i.e. in the recording list box 1702, program titles, channels, date/time of broadcast, status "recorded/not recorded," date/time when the moving picture stream of the program was created if the status is "recorded" are presented in order of time when the data was recorded/booked from top down, for example as described in fig. 17 paragraph 132, furthermore, the user drags a desired moving picture stream from the recording list box 1702 and drops it into a transfer list box 1802 in the window 1801 of the transfer application, using the mouse, thereby, information relevant to the moving picture stream such as the title of the moving picture stream, channel, date/time of recording, and size is presented in the transfer list box 1802 as described in fig. 18 paragraph 135, moreover, in the transfer list table 1901, for each moving picture stream to be transferred, its ID, title, date/time of recording, channel name, stream volume, playback duration, checkbox, etc. are managed as described in fig. 19 paragraph 140). Also, see figs. 6, 8, 13 paragraphs 99-102)
Re claim 8, Kobayashi discloses a non-transitory computer readable medium storing a program causing a computer to execute: performing control for displaying a list of text information provided to a motion picture in a state where a location at which the text information is not provided is also selectable (see fig. 2 ¶s 65-67, 87 for performing control for displaying a list of text information provided to a motion picture in a state where a location at which the text information is not provided is also selectable (i.e. when the PWR key of the PDH 100 is pressed by the user, the system controller 61 detects that the PWR key is pressed and initializes the component devices, according to the firmware stored in the ROM 73 (step 1301), when the PDH 100 receives the external interrupt, it begins a menu presentation process of creating and displaying menus on the display screen (step 1304) as described in figs. 6, 13 paragraph 99, furthermore, an action menu 301 like the one that is shown in FIG. 7 is displayed, on this action menu 301 screen, information relevant to a moving picture stream 302 comprising, but not limited to, the title of the moving picture stream that was played back last, date/time of creation, and picture recording time, and the items of selectable actions 303 to 307 are displayed as described in fig. 7 paragraph 100). Also, see fig. 8 paragraphs 101-102); and playing back the motion picture from a playback time point corresponding to a location selected on the displayed list in a case of playing back the motion picture to which the text information is provided (see fig. 2 ¶s 65-67 for playing back the motion picture from a playback time point corresponding to a location selected on the displayed list in a case of playing back the motion picture to which the text information is provided (i.e. an action menu 301 like the one that is shown in FIG. 7 is displayed, on this action menu 301 screen, information relevant to a moving picture stream 302 comprising, but not limited to, the title of the moving picture stream that was played back last, date/time of creation, and picture recording time, and the items of selectable actions 303 to 307 are displayed, the focus 308 is positioned on one of these items 303 to 307 and the user can move the focus 308 position up and down freely by operating the menu/select key 32 of the multi-selector 3, the initial position of the focus 308 is always on the item "Continue Playback from the Stop Point," so that the user can immediately start to view the playback of the moving picture stream from the last stop point without moving the focus 308 as described in fig. 7 paragraph 100, furthermore, when the user selects the item "Play Back from the Beginning" 305 in the action menu 301, the moving picture stream of the title that was played back last is played back from the beginning as described in fig. 7 paragraph 103). Also, see figs. 6, 8, 13 paragraphs 99, 101-102)
Re claim 9, Kobayashi discloses an information processing apparatus comprising: display control means for performing control for displaying a list of text information provided to a motion picture in a state where a location at which the text information is not provided is also selectable (see fig. 2 ¶s 65-67, 87 for display control means for performing control for displaying a list of text information provided to a motion picture in a state where a location at which the text information is not provided is also selectable (i.e. when the PWR key of the PDH 100 is pressed by the user, the system controller 61 detects that the PWR key is pressed and initializes the component devices, according to the firmware stored in the ROM 73 (step 1301), when the PDH 100 receives the external interrupt, it begins a menu presentation process of creating and displaying menus on the display screen (step 1304) as described in figs. 6, 13 paragraph 99, furthermore, an action menu 301 like the one that is shown in FIG. 7 is displayed, on this action menu 301 screen, information relevant to a moving picture stream 302 comprising, but not limited to, the title of the moving picture stream that was played back last, date/time of creation, and picture recording time, and the items of selectable actions 303 to 307 are displayed as described in fig. 7 paragraph 100). Also, see fig. 8 paragraphs 101-102); and playback means for playing back the motion picture from a playback time point corresponding to a location selected on the displayed list in a case of playing back the motion picture to which the text information is provided (see fig. 2 ¶s 65-67 for playback means for playing back the motion picture from a playback time point corresponding to a location selected on the displayed list in a case of playing back the motion picture to which the text information is provided (i.e. an action menu 301 like the one that is shown in FIG. 7 is displayed, on this action menu 301 screen, information relevant to a moving picture stream 302 comprising, but not limited to, the title of the moving picture stream that was played back last, date/time of creation, and picture recording time, and the items of selectable actions 303 to 307 are displayed, the focus 308 is positioned on one of these items 303 to 307 and the user can move the focus 308 position up and down freely by operating the menu/select key 32 of the multi-selector 3, the initial position of the focus 308 is always on the item "Continue Playback from the Stop Point," so that the user can immediately start to view the playback of the moving picture stream from the last stop point without moving the focus 308 as described in fig. 7 paragraph 100, furthermore, when the user selects the item "Play Back from the Beginning" 305 in the action menu 301, the moving picture stream of the title that was played back last is played back from the beginning as described in fig. 7 paragraph 103). Also, see figs. 6, 8, 13 paragraphs 99, 101-102)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2005/0147377 A1)(hereinafter Kobayashi) as applied to claims 1-3 and 8-9 above, and further in view of Shelton et al. (US 2009/0249393 A1)(hereinafter Shelton).
Re claim 5, Kobayashi as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the text information includes subtitle information provided to the motion picture (see ¶ 99 for the text information includes subtitle information provided to the motion picture (i.e. an action menu 301 like the one that is shown in FIG. 7 is displayed, on this action menu 301 screen, information relevant to a moving picture stream 302 comprising, but not limited to, the title of the moving picture stream that was played back last, date/time of creation, and picture recording time, and the items of selectable actions 303 to 307 are displayed as described in fig. 7 paragraph 100). Also, see fig. 8 paragraphs 101-102) 
Kobayashi fails to explicitly teach and background text information included in the motion picture. However, the reference of Shelton explicitly teaches and background text information included in the motion picture (see ¶ 133 for background text information included in the motion picture as shown in fig. 1)
Therefore, taking the combined teachings of Kobayashi and Shelton as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (background text information) into the system of Kobayashi as taught by Shelton.
One will be motivated to incorporate the above feature into the system of Kobayashi as taught by Shelton for the benefit of having a sample screen 10 of an interactive TV application running on a set-top box system 12 constructed and operative, wherein the set-top box system 12 is preferably operative to support one or more of the following (typically derived from TV studio presentation mixers): multiple moving video overlays of any suitable size or shape and in any suitable position on the screen, large moving backgrounds, text revealed in synchronization with a background area reveal, TV Channel identification text animated across the screen and positioned against the edge of a moving video transition, text rotated into view in order to order to ease the processing time and have a user friendly interaction (see fig. 1 ¶ 133) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/19/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484